Citation Nr: 1800582	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-15 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1993 to September 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

The Board's review of the record reveals that further development is warranted before the claim may be decided.  Specifically, an additional VA examination is warranted.

The Veteran asserts that he has bilateral hearing loss related to his active service and testified to regular exposure to loud noise from tanks and artillery while participating in training exercises.  He indicated that he first noticed decreased hearing in active service.  His DD Form 214 notes his military occupational specialty was armor crewman.  

The Veteran was afforded a VA examination in March 2012 that determined the Veteran had normal hearing bilaterally.  In March 2013, the Veteran reported he experienced difficulty hearing that caused him to increase the volume while watching television, speak loudly, and constantly ask others to repeat themselves.  Further, the Veteran testified in November 2016 that he believed his hearing progressively worsened over the years and had likely worsened since his 2012 examination.  Based on the above, the Board finds an additional VA examination is warranted to ascertain whether the Veteran has bilateral hearing loss in accordance with the provisions in 38 C.F.R. § 3.385, and if so, whether the hearing loss is related to noise exposure in active service.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an examination to determine the nature and etiology of his claimed bilateral hearing loss.  

Following examination of the Veteran and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a bilateral hearing loss disability that began in service, was caused by service, or is otherwise related to service.

In making this determination the examiner should consider the Veteran's statements regarding his in-service noise exposure and onset of symptoms during active service.

The examiner should explain why any current bilateral hearing loss, if present, is or is not merely a delayed response to his in-service noise exposure.  The examiner should explain the reasoning for any opinion provided.  If the examiner relies on the audiometric findings at separation in offering a negative opinion, the medical significance of such findings should be addressed as the Board is precluded from making medical findings.  

2.	After completing the requested action, and any additional actions deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




